Title: From George Washington to James McHenry, 11 November 1786
From: Washington, George
To: McHenry, James



My dear Sir,
Mount Verno⟨n, 11th Novr 1786⟩

I met your favor of the 5th, in Alexandria yesterday. Today I dispatch one of my Overseers and two Servants for the Jack & Mules which are arrived at Baltimore. The Pheasants & Partridges, I pray you to procure a passage for them by Water, in the Packet. To bring them by Land would be troublesome, & might perhaps be dangerous for them.
Be so good as to let me know the expence of these importations, and the cost of their detention in Baltimore. It shall be immediately paid, with many thanks to you, for your obliging attention to the business.
If you have any particular information from my good friend the Marquis de la Fayette respecting the above things, I shall be obliged to ⟨you⟩ for it; his letter to me takes ⟨no not⟩ice of them, altho’ I had for some time been expecting one Jack and two she Asses through his medium—but by no means as a present.
One of the Servants who accompany’s my Overseer, belongs to the Honble William Drayton of Charleston So. Ca. This Gentn spent a day or two here on his return from New York, and at Dumfries (proceeding on) the above fellow run away from him & came here. He goes to Baltimore under the impression of assisting in bringing the Jack & Mules home, but the real design of sending him there is to have him shipped for Charleston, if the Packet (which I am informed is regularly established betwn that place & Baltimore,) or any other vessel is on the point of sailing for the former. Mr Drayton will readily pay the Captn for his passage, and the other incidental expences, having intimated this in a letter to my Nephew; but if any doubt is entertained of it, I will see it done.

Under this rela⟨tion of⟩ Circumstances attending ⟨mutilated⟩ way, I would beg of you, ⟨my good⟩ Sir, (if an opportunity presents) to have him shipped, & previously secured. The fellow pretends a willingness to return to his master, but I think it would be unsafe to trust to this, especially as he has discovered an inclination to get back to Philadelphia (with a view he says of taking a passage from thence).
Why will you not make a small excursion to see an old ac⟨quain⟩tance. It is unnecessary I ⟨should⟩ assure you of the pleasure it ⟨would⟩ give Yr Obedt & affecte Hble Ser⟨vt⟩

Go: Washington


P.S. Engage the Master of the Packet Boat to drop the Birds at this place as he passes by—otherwise I shall have to send to Alexandria for them.

